Title: Thomas Boylston Adams to Abigail Adams, 8 January 1793
From: Adams, Thomas Boylston
To: Adams, Abigail


My dear Mother
Philadelphia 8th: Jany: 1793
I am somewhat surprized by the information given in your letter of the 23d: Decr: viz. that you have not received a single line from me since my Father left you. Certainly there must have been some fault in the Post Office, or some person who has taken the letters therefrom has neglected to deliver them. I wrote the first week after my Fathers arrival, informing you of several circumstances relative to his determination of residing at Mr. Otis’s— I wrote an other letter upon a different subject a few days after, and there has been ample time for their reaching you before the date of your letter. I hope you have before this received them— I rejoice with you at the unanimity that has appeared in the late Election— It seems something extraordinary that the two Candidates should be supported in different States with so much apparent spirit. Nine States nearly unanimous for one and five for the other. You are misinformed as it respects Pennsylvania—there was but one vote for Clinton all the rest being unanimous; this vote was given him from motives of personal Friendship as well as private interest; the point of Federal, or Anti—seems not to have been considered, for the man who gave it is warmly Fedl:— South-Carrolina cast a reflection which will be sensibly felt by Burr in giving him one vote, which was known to be confered for no other reason than that it might be lost. The Election is great, we have now only to wish that the People may be generous or rather just. Our Finances are at present much deranged—however you feel it more than I do— The final decission of the Treasury cut off more than 700 Dollars—
Tomorrow is the day fixed by Mr: Blanchard for his 45th: Flight in the Balloon from the Jail yard— He intends if wind and weather permit to dine in N-York. It excites you may suppose the curiosity & astonishment of all us novices in such spectacles—mine however is reduced to a Philosophical indifference almost bordering on Stoicism; I shall never the less, gaze like other simple ones at the painted baubles, without deriving either amusement or instruction from the experiment. As to Congress—I give every one that ask the same answer, that I scarcely think them worth my notice, I certainly have not thought them worth my personal attention as yet—they have become much less consequential as a public body since they have made every body rich & happy, except the V—— P——, and unless they create business for themselves—their sessions will or ought to be very short in future. However they have not yet done all, and instead of a disposition to do more the spirit of undoing seems to be gaining ground— You will have from Massachusetts a good Representation for the next Congress—but ours has little to boast in point of splendor, or genius.
I shall attend to your request concerning the Museum as soon as I have cash enough to pay for the binding &ca: There is no Register published that I hear of— I have not been able to procure the Books for which Cousin L—— Cranch wrote me. I ought to address her in person, but I hope she will remember I never was vastly polite. My regard for her & all the family however shall not diminish by separation. As to visiting Massachusetts next Summer, nothing but necessity such as an Ague would impose, will suffer me to hope it. My time will be too precious I fear at that time to devote to amusement. Your absence this Winter from the gay circles is much comented in words—doubtless by many in reality. I am very little troubled with those insipid invitations which used to waste more time & health than they ever aforded amusement, but still a sufficiency of those which I deem more flattering as I have the vanity to think my company is desired.
My best love to all friends, both in-doors and out, and belive me truly affectionate
Thomas B Adams—
